Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/13/2021 has been entered. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 – 7 and 23 – 24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Pub. No. 2010/0248029 (“Butt”).
Regarding claim 1, Butt discloses a cell-contacting device for a battery module, comprising: a cell-connector support (600) fitted onto a plurality of storage-cell modules (30) of the battery module (10), the cell-connector support having a snap-fit arrangement (a bus bar 700 latches between a rigid and a flexible finger, see [0090] – [0095] and portions 602/603 in Fig. 13A) ; and a cell-connector sheet (700) mounted on or in the cell-connector support by the 
Regarding claim 2, Butt discloses wherein the cell-connector sheet has a pair of opposite sides (a left and right side) installed on or in the cell-connector support in the form-fitting manner (see at least Figs. 14, 16, and [0090] – [0095]).
Regarding claim 3, Butt discloses wherein a third side and/or a fourth side of the cell-connector sheet are installed on or in the cell-connector support in the form-fitting manner (upper side, see Figs. 14 and 16 and [0090] – [0095]).
Regarding claim 4, Butt discloses wherein the snap-fit arrangement holds the cell-connector sheet on or in the cell-connector support with a mechanical play in a direction (the bus bar sheet 700 is held in a substantially fixed position by 600, see [0095], which means that 700 is not entirely fixed and will be able to move in a direction while being held).
Regarding claim 5, Butt discloses wherein the cell-connector support (600) extends in a longitudinal direction and a transverse direction (see Figs. 13A-B, 14, and 16), the cell-connector sheet (700) is installed on or in the cell-contacting support (see Fig. 14).
The description of the cell-connector sheet installed on the support by a linear movement in the longitudinal direction, the transverse direction, and/or a vertical direction of the cell-contacting device is essentially a product-by-process limitation.
If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). Here, Butt 
Regarding claim 6, Butt discloses wherein the cell-connector sheet (700) is installed on or in the cell-contacting support (600) 
The description of the cell-connector sheet installed on the support by a rotational movement about the longitudinal direction, the transverse direction, and/or the vertical direction is essentially a product-by-process limitation.
If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). Here, Butt discloses the claimed structure, and therefore even if made from a different process than claimed, the claim does not read over Butt.
Regarding claim 7, Butt discloses mounting the cell-connector sheet (700) on or in the cell-connector support. 
The description of the cell-connector sheet mounting on the support the cell-connector sheet is placed with an outer border of the cell-connector sheet at the cell-connector support, the cell-connector sheet is pivoted onto the cell-connector support towards and into the cell- connector support, and the cell-connector sheet is displaced in a plane of the cell-connector support is essentially a product-by-process limitation.
If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). Here, Butt discloses the claimed structure, and therefore even if made from a different process than claimed, the claim does not read over Butt.
Regarding claim 23, Butt discloses wherein the cell-connector support (600) is a cast part (see [0089]) and the cell-connector sheet (700) is a stamped part (see [0107]).
Regarding claim 24, Butt discloses a battery module, comprising: a plurality of storage-cell modules (30) electrically connected by a cell-contacting device (700), the cell-contacting device including a cell-connector support (600) fitted onto the storage-cell modules of the battery module (10), the cell-connector support having a snap-fit arrangement (bus bar 700 latches between a rigid and a flexible finger, see [0090] – [0095] and portions 602/603 in Fig. 13A), and a cell-connector sheet (700) mounted on or in the cell-connector support (600) by the snap-fit arrangement in a form-fitting manner (see Figs. 14 and 16 and also see [0095), the cell-connector sheet has a plurality of contacting mechanisms (703) and a bridging region (701) between the contacting mechanisms (see Fig. 15), the bridging region is bent with respect to the contacting mechanisms (701 is bent ninety degrees with respect to 703, see Fig. 15) and is arranged on the cell-connector support (see Fig. 16), each of the contacting mechanisms directly contacts a cell pole of one of the plurality of storage-cell modules (cell terminals 771 are welded to the sheet at portion 703, see Figs. 25 – 26 and at least [0105]).
Response to Arguments
Applicant's arguments filed 12/13/2021 have been fully considered but they are not persuasive. Applicant argues that portions 701 do not directly contact a terminal and thus does not satisfy the claim language directed to the contacting mechanisms and bridging region. Examiner cannot concur. The claim language does not specify that the bridging region has a direct connection to the cell pole. What is required is that the sheet has contacting mechanisms and a bridging region between contacting mechanisms, and that the contacting mechanisms have a direct connection, and that there is a bend between the contacting and bridging portions. As seen in Fig. 15 of Butt and explained above, sheet 700 has portions 701 and 703 which satisfy this claim language.
Allowable Subject Matter
Claims 25 – 39 are allowed. The reasons for allowance can be found in the action mailed 10/13/2021.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL D BAILLARGEON whose telephone number is (571)272-0676. The examiner can normally be reached M-F 8:30 a.m. - 5 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke can be reached on (571) 272-2009. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAUL D BAILLARGEON/Examiner, Art Unit 2833                                                                                                                                                                                                        
/OSCAR C JIMENEZ/Examiner, Art Unit 2833